
	
		III
		111th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Eleventh Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committees for the One Hundred
			 Eleventh Congress, or until their successors are chosen:
			Committee on armed
			 services:Mr. Levin (Chairman), Mr. Byrd, Mr. Lieberman, Mr.
			 Reed, Mr. Akaka, Mr. Nelson of Florida, Mr. Nelson of Nebraska, Mr. Bayh, Mr.
			 Webb, Mrs. McCaskill, Mr. Udall of Colorado, Mrs. Hagan, Mr. Begich, Mr.
			 Burris, Mr. Bingaman, Mr. Kaufman.
			Committee on the
			 budget:Mr. Conrad (Chairman), Mrs. Murray, Mr. Wyden, Mr.
			 Feingold, Mr. Byrd, Mr. Nelson of Florida, Ms. Stabenow, Mr. Cardin, Mr.
			 Sanders, Mr. Whitehouse, Mr. Warner, Mr. Merkley, Mr. Begich.
			Committee on homeland security
			 and governmental affairs:Mr. Lieberman (Chairman), Mr. Levin,
			 Mr. Akaka, Mr. Carper, Mr. Pryor, Ms. Landrieu, Mrs. McCaskill, Mr. Tester, Mr.
			 Burris, Mr. Kaufman.
			
